DETAILED ACTION

This Office action is responsive to the following communication: Amendment filed on 30 March 2022.
Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17, 18, and 20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, and 15 have been amended.
Claims 2, 6, 9, 13, 16, and 19 have been cancelled.
No claims have been newly added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17, 18, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,387,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to real-time data processing comprising determinations of dependencies, processing data for average values, determining whether an average value exceeds a predetermined threshold level, and removing data that are not associated with a dependency.
Conflicting
Pending
Differences
1. A computer program product said one or more computer readable storage media, said program instructions comprising instructions to: 
8. A computer program product, the computer program
product comprising one or more computer readable storage media and program
instructions stored on the one or more computer readable storage media, the program
instructions comprising instructions to:

Dropped limitations. Changed terms.
process, in real-time, a data stream of unstructured data received from a wireless sensor network of a computing device at least in part, on (i) one or more predetermined time intervals and (ii) a predetermined data storage capacity; 
store, in real-time, structured data artifacts formed from a data stream of unstructured data received from a wireless
sensor network of a computing device in storage, wherein the data artifacts are formed based on at least one of: (i) one or more predetermined time intervals, and (ii) a predetermined data
storage capacity;

Change in grammar.
generate a plurality of contexts for said computing device, wherein each context included in said plurality of contexts corresponds to an average value for a predetermined time interval exceeding a predetermined threshold level for a state of said computing device;


Dropped limitation.
store said plurality of data artifacts in a distributed shared storage, wherein said distributed shared storage is accessible for each context included in said plurality of contexts; 

Dropped limitation.
determine a first dependency for a first context included in said plurality of contexts, wherein said first dependency comprises a first set of data artifacts stored in said distributed shared storage for determining whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level for a first state of said computing device; 
determine whether a first average value for a first predetermined time interval
exceeds a first predetermined threshold level for a first state of the computing device
based on processing a first set of data artifacts stored in storage to generate the first average value; and
Change in grammar.
process said first set of data artifacts stored in said distributed shared storage to generate said first average value for said first predetermined time interval for said first state of said computing device; 

Dropped limitation.
determine a second dependency for a second context in said plurality of contexts, wherein said second dependency comprises at least a first portion of said first set of data artifacts stored in said distributed shared storage for determining whether a second average value for a second predetermined time interval exceeds a second predetermined threshold level for a second state of said computing device; and

Dropped limitation.
remove a second portion of data artifacts included in said first set of data artifacts from said distributed shared storage that are not associated with said second dependency for said second context. 
increase an efficiency of real-time data processing of a number of data artifacts stored in the storage to determine a second state of the computing device by removing a portion of the data artifacts from the storage, wherein the portion of the data artifacts are removed from the storage based on releasing a dependency between the portion of the data artifacts and the second state of the computing device.
Change in grammar.
4. The computer program product of claim 1, wherein said instructions to process said first set of data artifact stored in said said first average value for said first predetermined time interval for said first state of said computing device further comprises instructions to execute a real-time action trigger.
10. The computer program product of claim 8, wherein the
instructions to process the first set of data artifacts stored in the storage to generate the
first average value for the first predetermined time interval for the first state of the
computing device further includes instructions to:
execute a real-time action trigger.

Dropped limitations. Changed terms.
9. The computer program product of claim 4, wherein said instructions to execute said real-time action trigger includes instructions to generate a push notification.
11. The computer program product of claim 10, wherein the
instructions to execute the real-time action trigger includes instructions to: generate a push notification.

Changed grammar.
10. The computer program product of claim 4, wherein said instructions to execute said real-time action trigger includes instructions to integrate said first average value with said computing device.
12. The computer program product of claim 10, wherein the
instructions to execute the real-time action trigger includes instructions to:
integrate the first average value with the computing device.

Changed grammar and terms.


Claims 1, 8, and 15 of the pending application recites “store, in real-time, structured data artifacts formed from a data stream of unstructured data received from a wireless sensor network of a computing device in storage, wherein the data artifacts are formed based on at least one of: (i) one or more predetermined time intervals, and (ii) a predetermined data storage capacity.” Patented claim 1 recites “process, in real-time, a data stream of unstructured data received from a wireless sensor network of a computing device into a plurality of data artifacts based, at least in part, on (i) one or more predetermined time intervals and (ii) a predetermined data storage capacity“. By reciting the aforementioned limitation, patented claim 1 anticipates “store, in real-time, structured data artifacts formed from a data stream of unstructured data received from a wireless sensor network of a computing device in storage, wherein the data artifacts are formed based on at least one of: (i) one or more predetermined time intervals, and (ii) a predetermined data storage capacity.”  The instant dependent claims are replete with such anticipations as provided above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As per claims 1, 8, and 15, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 8, and 15, the claim(s) recite(s) in part “forming… a plurality of structure data artifacts from a data stream of unstructured data”, “determining.. whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level for a first state of the computing device”, and “increasing an efficiency of real-time data processing of a number of data artifacts stored.”
The limitations directed towards “forming” and “determining” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors”, “computer program product”, “one or more computer processors”, and/or “one or more computer readable storage media”, nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “forming” feature in the context of this claim encompasses the user mentally evaluating a context and determining a dependency. For example, “forming… a plurality of structured data artifacts from a data stream of unstructured data received from a wireless sensor network of a computing device into a plurality of data artifacts” in the context of this claim encompasses mentally or physically recording the transformation of unstructured data into a plurality of data artifacts”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  As per “determining, by one or more processors, whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level… to generate the first average value,” it is noted that said features in the context of this claim encompasses a user mentally determining the average value and comparing said average value against a threshold level.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining and processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
We next consider whether claim 1 recites additional elements that integrate the abstract idea into a practical application. Revised Guidance, 84 Fed. Reg. at 54. We determine claim 1 lacks additional elements that improve a computer or other technology or implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim. The mere recitation of “increasing an efficiency of real-time data processing of a number of data artifacts” fails to provide an implementation of the abstract idea which results in the improvement of a computer or other technology.  Specifically, the removal of a portion of the data artifacts, while based on a releasing of a dependency” fails to relate back to the abstract idea of “determining… whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level.”  Nor does it include an additional element that transforms or reduces a particular article to a different state or thing or applies the abstract idea in a meaningful way beyond linking it to a particular technological environment. See Revised Guidance, 84 Fed. Reg. at 55; Final Act. 3–4; Ans. 4–5.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the determination of dependencies and average values only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the average value and dependencies may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional computer system and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 3-5, 10-12, and 16-18, the limitations are directed towards further defining a similarity table, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “real-time trigger”, “a push notification”, and “integrating… the first average value with the computing device” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 6, 13, and 19, the limitations are directed towards “releasing… a dependency”, which is an additional element beyond the above identified judicial exception.  The limitations elaborate upon the aforementioned “Mental Process” of determining dependencies, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, “releasing… a dependency” may be interpreted as determining a dependency which is no longer appropriate which in the context of this claim encompasses mentally or physically recording the outcome of a dependency.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 7, 14, and 20, the limitations are directed towards a distributed shared storage system,  which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.
Accordingly, the aforementioned claims above are not patent eligible.

Claim Rejections - 35 USC § 103
Claim(s) 1, 3-5, 7, 8, 10-12, 14, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpistsenko et al, USPGPUB No. 2014/0156806, filed on 3 December 2013, claiming priority to 4 December 2012, and published on 5 June 2014, in view of Kumarasamy et al, USPGPUB No. 2014/0025641, filed on 6 March 2013, and published on 23 January 2014.
As per independent claims 1, 8, and 15, Karpistsenko, in combination with Kumarasamy, discloses:
A computer-implemented method for real-time data processing, comprising:
storing, by one or more processors, in real-time, structured data artifacts formed from a data stream of unstructured data {See Karpistsenko, [0052], wherein this reads over “for example, in some embodiments, a data collection system 124 and/or data storage system 116 may transform different types of data stream information according to a common data model. Transformed data stream information may then be stored by the data storage system 116 (e.g., in database 118 and/or another suitable storage location).”} received from a wireless sensor network of a computing device in storage {See Karpistsenko, [0096], wherein this reads over “The data may be of different types including, for example, point measurements in space-time obtained using individual sensors (e.g., profiling buoys, remotely operated vehicles ("ROVs"), ocean-borne platforms like mobile gliders, drifters and floats, unmanned vehicles), structured gridded data products computed by supercomputing centres, simulation and/or machine learning models (e.g., climate, atmosphere, and/or ocean models with information on temperatures), and/or any other suitable type of data”}, wherein the data artifacts are formed based on at least one of: (i) one or more predetermined time intervals {See Karpistsenko, [0053], wherein this reads over “The common data model may utilize a standardized time and/or coordinate system that, in certain embodiments, may be a three-dimensional coordinate system and/or other suitable coordinate system (e.g., ED50, DTRS89, GRS80, NAVD88, SAD69, SRID, UTM, WGS84, etc.). In some embodiments, data stream information may be split into one or more data cells based on associated spatial coordinates and timestamps to allow processing of space-time regions”}, and (ii) a predetermined data storage capacity {See Karpistsenko, [0100], wherein this reads over “An agent layer may store data locally to meet the constraints and forward data at sufficiently low rate and/or reduce volume of data to remain within the constraints. An agent layer may further apply transformations, computations and/or quality control to the data collected. In addition, the agent layer may apply lossless, incremental, lossy compression and/or downsampling to collected data”};
determining, by one or more processors, whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level for a first state of the computing device based on processing the data artifacts stored in storage to generate the first average value {See Karpistsenko, [0145], wherein this reads over “storage processes 608 may employ a scheduler to schedule parsing of data segments into format(s) that can be used for storage in databases and/or used for further processing including, for example, updating aggregate data information (e.g., computing min, max, count, average, standard deviation of a set of values or conduct any other computation process with the incoming data).”}; and  
increasing an efficiency of real-time data processing of a number of data artifactgs stored in the storage to determine a second state of the computing device {See Kumarasamy, [0009], wherein this reads over “Thus, the database archiving module can be configured to employ the native database interface to archive, e.g., to extract, copy, and prune data, and thus improve the database archiving process”} by removing, by one or more processors, a portion of the data artifacts from the storage, wherein the portion of the data artifacts are removed from the storage based on releasing a dependency between the portion of the data artifacts and the second state of the computing device {See Kumarasamy, [0299], wherein this reads over “After the record in the Employee table is pruned, the corresponding record in the Department table may also be pruned. For example, if the Department no longer exists, the record for that department does not need to be in the Department table and may be deleted. However, if other records in the Employee table still reference a particular department record in the Department table, that record may not be deleted.”}. 
	Karpistsenko fails to disclose the claimed feature of “increasing an efficiency of real-time data processing of a number of data artifacts stored in the storage to determine a second state of the computing device by removing, by one or more processors, a portion of the data artifacts from the storage, wherein the portion of the data artifacts are removed from the storage based on releasing a dependency between the portion of the data artifacts and the second state of the computing device.”
	Kumarasamy is directed to the invention of database archiving wherein database data may be archived based on relationships between tables which are associated with corresponding database applications.  Specifically, Kumarasamy discloses that “[a]fter the record in the Employee table is pruned, the corresponding record in the Department table may also be pruned.”  See Kumarasamy, [0299].  Additionally, Kumarasamy discloses that “if the Department no longer exists, the record for that department does not need to be in the Department table and may be deleted” while “if other records in the Employee table still reference a particular department record in the Department table, that record may not be deleted.”  Id.  That is, Kumarasamy discloses that records may be deleted (i.e. removing a first portion of the first set of data artifacts from the storage) when said records are no longer referenced (i.e. when generating a second average value is not dependent on a first portion of the first set of data artifacts).  Furthermore, Kumarasamy discloses that “the database archiving module can be configured to employ the native database interface to archive, e.g., to extract, copy, and prune data, and thus improve the database archiving process” which would read upon the claimed feature of “increasing an efficiency.  Id, [0009].  Wherein Karpistsenko discloses the determination of aggregates and whether a specific constraint is satisfied (i.e. determining whether an average exceeds a predetermined threshold level), it would have been obvious to one of ordinary skill in the art to improve the prior art of Karpistsenko with that of Kumarasamy for the predictable result of removing a portion of data artifacts which are not longer necessary as disclosed by the invention of Kumarasamy.
As per dependent claims 3, 10, and 17, Karpistsenko, in combination with Kumarasamy, discloses:
The computer-implemented method of claim 1, wherein processing the first set of data artifacts stored in the storage to generate the first average value for the first predetermined time interval for the first state of the computing device further includes:
executing, by one or more processors, a real-time action trigger {See Karpistsenko, [0129], wherein this reads over “Additionally or alternatively, results of services performed using the work layer 302 may be reported to one or more systems and/or devices for use in connection with making automated control decisions based on the results.”}. 
As per dependent claims 4 and 11, Karpistsenko, in combination with Kumarasamy, discloses:
The computer-implemented method of claim 3, wherein executing the real-time action trigger includes: generating, by one or more processors, a push notification {See Karpistsenko, [0130], wherein this reads over “The analytics layer may perform certain analytics related services including, without limitation, querying and analyzing datasets with custom analytics, quality analysis, analytical visualizations, and/or data alert and/or notification creation”}. 
As per dependent claims 5, 12, and 18, Karpistsenko, in combination with Kumarasamy, discloses:
5. The computer-implemented method of claim 3, wherein executing the real-time action trigger includes: integrating, by one or more processors, the first average value with the computing device {See Karpistsenko, [0145], wherein this reads over “storage processes 608 may employ a scheduler to schedule parsing of data segments into format(s) that can be used for storage in databases and/or used for further processing including, for example, updating aggregate data information (e.g., computing min, max, count, average, standard deviation of a set of values or conduct any other computation process with the incoming data).”}. 
As per dependent claims 7, 14, and 20, Karpistsenko, in combination with Kumarasamy, discloses:
The computer-implemented method of claim 1, wherein the storage is a distributed shared storage system {See Karpistsenko, [0048], wherein this reads over “In certain embodiments, data storage system 116 may store received data stream information in one or more databases 118 and/or any other suitable storage structure and/or system (e.g., in distributed file systems supporting various storage mediums including physical hard drives, solid state storage, remote cloud-based storage such as Amazon Web Service ("AWS") S3.TM., EBS.TM., Glacier.TM., specialized storage virtualization systems such as FileTek.TM. and/or StorHouse.TM., or the like).”}. 

Response to Arguments
Applicant's arguments filed 30 March 2022 have been fully considered but they are not persuasive.
Claim Rejections – Nonstatutory Double Patenting
It is noted that Applicants elected not to “substantively address this rejection.”  Accordingly, the claim rejections are maintained for the aforementioned reasons above.
Claim Rejections – Indefiniteness
Applicant’s arguments are moot in view of Applicant’s Amendment made to address the previous claim rejection for indefiniteness.  
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1, 8, and 15 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts (citing Affinity Labs of Tex. v. Amazon.com, Inc., 838 F.3d 1266 (Fed. Cir. 2016)).  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to form a plurality of structured data artifacts and determining whether a value exceeds a threshold level does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Rather, their collective functions merely provide conventional computer implementation.
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1, 8, and 15 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of mental processes, which are identified by the Guidance as abstract ideas. Id.
Applicant fails to specifically assert arguments towards the Examiner’s finding of the “Mental Processes” in the instant claims (i.e. “even if claims 1, 8, and 15 are directed to an abstract idea, Application respectfully asserts that independent claims 1, 8, and 15 include limitations that integrate any alleged judicial exception into a practical application of the exception under Step 2A, Prong 2 of the 2019 Guidance.” 
Moreover, the steps of claims 1, 8, and 15 could be performed by a user in his or her head, but for claims’ recitations of generic computer hardware and instructions. For example, a user could form structured data artifacts from unstructured data by making the appropriate mappings between the structured and unstructured data forms.  Additionally, a user could mentally compare the first average value with a first predetermined threshold level to make a mental determination as to whether said first predetermined threshold level has been exceeded. Here, the determinations may be made mentally within the user’s mind. Thus, claims 1, 8, and 15 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.
Accordingly, we find that claims 1,8, and 15 recite abstract ideas of a mental process. For the same reasons, the remainder of the claims recite abstract ideas.
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
Applicant asserts the argument that the limitations “increasing an efficiency of real-time data processing of a number of data artifacts stored in the storage to determine a second state of the computing device by removing, by one or more processors, a portion of the data artifacts from the storage, wherein the portion of the data artifacts are removed from the storage based on releasing a dependency between the portion of the data artifacts and the second state of the computing device.”  See Amendment, page 10.  The mere recitation of “increasing an efficiency of real-time data processing of a number of data artifacts” fails to provide an implementation of the abstract idea which results in the improvement of a computer or other technology.  Specifically, the removal of a portion of the data artifacts, while based on a releasing of a dependency” fails to relate back to the abstract idea of “determining… whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level.”  Nor does it include an additional element that transforms or reduces a particular article to a different state or thing or applies the abstract idea in a meaningful way beyond linking it to a particular technological environment. See Revised Guidance, 84 Fed. Reg. at 55; Final Act. 3–4; Ans. 4–5.
As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to remove data artifacts from storage does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as removing data from storage is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").  It is unclear as to how the aforementioned feature related to “removing” would increase the efficiency as the claim fails to provide any subsequent step wherein a real-time data processing action is taken against the storage.
More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to evaluate content triggers and insert triggered content on a media channel. In particular, the individual steps of the instant claims are recited as performed by generic computer equipment, including steps performed by “executing a program instruction in a data processing apparatus.” Consistent with this, the Specification describes the invention as implemented on generic computer equipment with generic computer instructions.
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claims 1, 8, and 15 do not integrate the recited abstract ideas into a practical application. We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Inventive Concept (Step 2B)
To determine whether a claim provides an inventive concept, we consider the additional elements - individually and in combination - to determine whether they (1) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (2) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 56. Also, we reevaluate our conclusions about the additional elements discussed in the previous step. Id.
We find that the limitations of the instant claims, individually and in an ordered combination, do not recite significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  It is noted that Applicant fails to provide how the claimed invention improves the technical field of real-time data processing.  Thus, Applicant’s arguments are not persuasive. 
In BASCOM, the Federal Circuit determined that claims to filtering content on the Internet, including “limitations of the claims, taken individually, recit[ing] generic computer, network and Internet components, none of which is inventive by itself,” was eligible because of its “nonconventional and non-generic arrangement” of the components, specifically, “the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user,” which “gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.” 827 F.3d at 1349-50. Unlike the claims in BASCOM, Applicant’s claims do not recite unconventional or non-generic arrangements of components that improve computer functionality or a technological area. Rather, we find that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” 
In sum, the limitations of claims 1, 8, and 15, considered individually and in combination, do not provide an inventive concept. For the same reasons, the remainder of the claims do not provide inventive concepts.
Conclusion
Claims 1, 5-8, 12-15, 18-20 are directed to abstract ideas related to Mental Processes. The additional limitations of the claims, considered individually and in combination, do not provide an inventive concept. Accordingly, we maintain the claim rejections under 35 U.S.C. 101 as the instant claims do not recite patent-eligible subject matter.
Claim Rejections under 35 U.S.C. 103
Applicant asserts the argument that “Kumarasamy fails to teach or suggest that the pruning and deletion of data is conducted in order to “increase an efficiency of real-time data processing of a number of data artifacts stored in storage to determine a second state of the computing device.”  See Amendment, page 11.  The Examiner respectfully disagrees.  As noted above, Kumarasamy discloses that “the database archiving module can be configured to employ the native database interface to archive, e.g., to extract, copy, and prune data, and thus improve the database archiving process.”  See Kumarasamy, [0009].  It is noted that as pruning data is mentioned as a step to improve the database archiving processing, Kumarasamy would indeed disclose and read upon the claimed feature of “increasing an efficiency of real-time data processing of a number of data artifacts stored in storage to determine a second state of the computing device.”
Accordingly, the claim rejections under 35 U.S.C. 103 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Chauhan et al, USPGPUB No. 2016/0306871.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152



/PK/